                           Case 3:18-cv-01586-JSC Document 442 Filed 04/24/20 Page 1 of 4



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Molly Moriarty Lane, Bar No. 149206
                     2   Benjamin P. Smith, Bar No. 197551
                         One Market, Spear Street Tower
                     3   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     4   molly.lane@morganlewis.com
                         benjamin.smith@morganlewis.com
                     5
                         MORGAN, LEWIS & BOCKIUS LLP
                     6   David L. Schrader, Bar No. 149638
                         Megan A. Suehiro, Bar No. 316104
                     7   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071-3132
                     8   Tel: +1.213.612.2500; Fax: +1.213.612.2501
                         david.schrader@morganlewis.com
                     9   megan.suehiro@morganlewis.com
                    10   Attorneys for Defendant
                         CHART INC.
                    11

                    12                              UNITED STATES DISTRICT COURT
                    13                             NORTHERN DISTRICT OF CALIFORNIA
                    14                                  SAN FRANCISCO DIVISION
                    15

                    16    IN RE PACIFIC FERTILITY CENTER              Case No. 3:18-cv-01586-JSC
                          LITIGATION
                    17                                                STIPULATION AND [PROPOSED]
                                                                      ORDER EXTENDING DEADLINE TO
                    18                                                FILE AMENDED THIRD-PARTY
                                                                      COMPLAINT
                    19

                    20                                                Judge:     Hon. Jacqueline S. Corley
                                                                      Place:     Courtroom E, 15th Floor
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        STIPULATION AND [PROPOSED] ORDER
 ATTORNEYS AT LAW                                                                EXTENDING DEADLINE TO FILE AMENDED
  SAN FRANCISCO                                                                               THIRD-PARTY COMPLAINT
                                                                                              CASE NO. 3:18-cv-01586-JSC
                           Case 3:18-cv-01586-JSC Document 442 Filed 04/24/20 Page 2 of 4



                     1          Pursuant to Local Rules 6-1(b), 6-2, and 7-12, Defendant and Third-Party Plaintiff Chart

                     2   Inc. (“Chart”), and Third-Party Defendants San Francisco Fertility Centers, d/b/a Pacific Fertility

                     3   Center, Joseph Conaghan, PhD, Eldon D. Schriock, M.D., Carolyn R. Givens, M.D., Philip E.

                     4   Chenette, M.D., Carl M. Herbert, M.D., Liyun Li, M.D., and Isabelle P. Ryan, M.D. (collectively,

                     5   “Third-Party Defendants”), by and through their respective counsel, respectfully submit this

                     6   Stipulation and [Proposed] Order extending the deadline for Chart to file its Amended Third-Party

                     7   Complaint.

                     8          WHEREAS, on October 10, 2019, Chart filed a Third-Party Complaint against the Third-

                     9   Party Defendants (Dkt. 288).

                    10          WHEREAS, on December 10, 2019, the Third-Party Defendants (except for Dr.

                    11   Conaghan) filed a Motion to Dismiss the Third-Party Complaint (Dkt. 339) (“PFC’s Motion to

                    12   Dismiss”).

                    13          WHEREAS, on January 16, 2020, Dr. Conaghan filed a Motion to Dismiss the Third-

                    14   Party Complaint (Dkt. 362) (“Conaghan’s Motion to Dismiss”).

                    15          WHEREAS, Chart filed oppositions to PFC’s Motion to Dismiss and Conaghan’s Motion

                    16   to Dismiss on January 14 and January 30, 2020, respectively (Dkts. 360, 378).

                    17          WHEREAS, on January 28, 2020, the Third-Party Defendants (except for Dr. Conaghan)

                    18   filed a reply in support of PFC’s Motion to Dismiss (Dkt. 375).

                    19          WHEREAS, on February 6, 2020, Dr. Conaghan filed a reply in support of Conaghan’s

                    20   Motion to Dismiss (Dkt. 382).

                    21          WHEREAS, at the February 27, 2020, hearing on the motions to dismiss, the Court

                    22   dismissed the Third-Party Complaint with leave to amend within 21 days.

                    23          WHEREAS, on March 18, 2020, Chart and the Third-Party Defendants stipulated to

                    24   extend the deadline to file the Amended Third-Party Complaint until April 9, 2020, and the Court

                    25   so ordered (Dkt. 425).

                    26          WHEREAS, on April 9, 2020, Chart and the Third-Party Defendants stipulated to extend

                    27   the deadline to file the Amended Third-Party Complaint until April 23, 2020, and the Court so

                    28   ordered (Dkt. 430).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                                           EXTENDING DEADLINE TO FILE AMENDED
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                          1                             THIRD-PARTY COMPLAINT
                                                                                                        CASE NO. 3:18-cv-01586-JSC
                           Case 3:18-cv-01586-JSC Document 442 Filed 04/24/20 Page 3 of 4



                     1          WHEREAS, given ongoing meet and confer efforts among Chart and the Third-Party

                     2   Defendants, Chart and the Third-Party Defendants have stipulated and agreed to extend Chart’s

                     3   deadline to file its Amended Third-Party Complaint for thirty (30) days, through and including

                     4   May 25, 2020.

                     5          NOW, THEREFORE, Chart and the Third-Party Defendants, through their respective

                     6   counsel, hereby stipulate that Chart’s deadline to file its Amended Third-Party Complaint is

                     7   extended until May 25, 2020.

                     8          IT IS SO STIPULATED.

                     9

                    10     Dated: April 23, 2020                              By:     /s/ Molly Moriarty Lane
                    11                                                        Molly Moriarty Lane (State Bar No. 149206)
                                                                              Benjamin P. Smith (State Bar No. 197551)
                    12                                                        Megan A. Suehiro (State Bar No. 316104)
                                                                              MORGAN, LEWIS & BOCKIUS LLP
                    13                                                        One Market, Spear Street Tower
                                                                              San Francisco, California 94105-1596
                    14
                                                                              Tel: (415) 442-1000; Fax: (415) 442-1001
                    15                                                        molly.lane@morganlewis.com
                                                                              benjamin.smith@morganlewis.com
                    16                                                        megan.suehiro@morganlewis.com

                    17                                                        Counsel for Defendant and Third-Party
                                                                              Plaintiff CHART INC.
                    18

                    19     Dated: April 23, 2020                              By:     /s/ Aaron T. Schultz
                                                                              Joseph S. Picchi (State Bar No. 157102)
                    20
                                                                              Aaron T. Schultz (State Bar No. 222949)
                    21                                                        GALLOWAY, LUCCHESE, EVERSON
                                                                              & PICCHI
                    22                                                        2300 Contra Costa Blvd., Suite 350
                                                                              Pleasant Hill, California 94523-2398
                    23                                                        Tel: (925) 930-9090; Fax: (925) 930-9035
                                                                              aschultz@glattys.com
                    24

                    25                                                        Counsel for Third-Party Defendants
                                                                              SAN FRANCISCO FERTILITY CENTERS
                    26                                                        dba PACIFIC FERTILITY CENTER;
                                                                              ELDON D. SCHRIOCK, M.D.; CAROLYN
                    27                                                        R. GIVENS, M.D.; PHILIP E. CHENETTE,
                                                                              M.D.; CARL M. HERBERT, M.D.; LIYUN
                    28
                                                                              LI, M.D.; and ISABELLE P. RYAN, M.D.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                            STIPULATION AND [PROPOSED] ORDER
                                                                                         EXTENDING DEADLINE TO FILE AMENDED
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                         2                            THIRD-PARTY COMPLAINT
                                                                                                      CASE NO. 3:18-cv-01586-JSC
                           Case 3:18-cv-01586-JSC Document 442 Filed 04/24/20 Page 4 of 4



                     1

                     2     Dated: April 23, 2020                               By:     /s/ Julie Y. Park
                                                                               Erin M. Bosman (State Bar No. 204987)
                     3                                                         William F. Tarantino (State Bar No. 215343)
                                                                               Julie Y. Park (State Bar No. 259929)
                     4                                                         MORRISON & FOERSTER LLP
                     5                                                         425 Market Street
                                                                               San Francisco, California 94105
                     6                                                         Tel: (415) 268-7000; Fax: (415) 268-7522
                                                                               EBosman@mofo.com
                     7                                                         WTarantino@mofo.com
                                                                               JuliePark@mofo.com
                     8

                     9                                                         Counsel for Third-Party Defendant
                                                                               JOSEPH CONAGHAN, PhD
                    10

                    11
                                                            FILER’S ATTESTATION
                    12
                                Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Molly Moriarty Lane, attest that
                    13
                         concurrence in the filing of this document has been obtained.
                    14

                    15          Dated: April 23, 2020                            /s/ Molly Moriarty Lane
                                                                                 Molly Moriarty Lane
                    16

                    17

                    18

                    19

                    20                                        [PROPOSED] ORDER

                    21          PURSUANT TO STIPULATION, IT IS SO ORDERED.

                    22

                    23
                                Dated: ___________________
                                        April 24, 2020                         __________________________________
                                                                                ___
                                                                                 _ _____
                                                                                      _ _________________________
                    24                                                         HON.
                                                                                O JJACQUELINE
                                                                               HO     A QUELINE SCOTT CO
                                                                                      AC                 CORLEY
                                                                                                          ORLE
                                                                               UNITED STATES MAGISTRATE JUDGE
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                             STIPULATION AND [PROPOSED] ORDER
                                                                                          EXTENDING DEADLINE TO FILE AMENDED
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                          3                            THIRD-PARTY COMPLAINT
                                                                                                       CASE NO. 3:18-cv-01586-JSC
